UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4278


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LAMAR PRILLIMAN, a/k/a Block,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cr-00297-RDB-1)


Submitted:    January 7, 2009                 Decided:   February 20, 2009


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary E. Proctor, LAW OFFICES OF GARY E. PROCTOR, LLC, Baltimore,
Maryland, for Appellant. James Thomas Wallner, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lamar Prilliman, a/k/a Block, appeals his conviction

and    252-month      sentence      for   conspiracy          to    distribute        cocaine,

cocaine base, and heroin, from 1998 through the date of the

indictment      in    2006,    in    violation        of   21       U.S.C.     § 841(a)(1).

Prilliman pled guilty pursuant to a written plea agreement that

stipulated, pursuant to Fed. R. Crim. P. 11(c)(1)(C), that a

sentence within the range of 235 to 293 months’ imprisonment was

appropriate.         Prilliman’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 739 (1967).                           Although concluding

that    there     are     no   meritorious           issues        for   appeal,      counsel

questions whether Prilliman’s guilty plea was valid and whether

his    sentence      is   reasonable.          Prilliman           has   filed    a    pro   se

supplemental brief in which he argues that the charge to which

he pled guilty was not supported by a sufficient factual basis

and was barred by the applicable statute of limitations, his

counsel was ineffective in negotiating a plea agreement because

there was not sufficient evidence against him, and his sentence

was not reasonable.            The Government declined to file a brief.

After a careful review of the record, we affirm.



                                           I.

            “A     defendant        has   no       absolute     right     to     withdraw     a

guilty plea.” United States v. Bowman, 348 F.3d 408, 413 (4th

                                               2
Cir.   2003)       (internal    citation         and   quotation   marks      omitted).

Once the district court has accepted a defendant’s guilty plea,

it is within the court’s discretion whether to grant a motion to

withdraw it.         United States v. Battle, 499 F.3d 315, 319 (4th

Cir. 2007).        The defendant bears the burden of showing a “fair

and just reason” for withdrawing his guilty plea.                       Fed. R. Crim.

P. 11(d)(2)(B). “[A] ‘fair and just’ reason . . . is one that

essentially        challenges    .   .   .       the   fairness    of   the    Rule   11

proceeding.”        United States v. Lambey, 974 F.2d 1389, 1394 (4th

Cir. 1992) (en banc).

            In deciding whether to permit a defendant to withdraw

his guilty plea, a district court considers:

       (1)   whether  the  defendant has  offered  credible
       evidence that his plea was not knowing or otherwise
       involuntary; (2) whether the defendant has credibly
       asserted his legal innocence; (3) whether there has
       been a delay between entry of the plea and filing of
       the motion; (4) whether the defendant has had close
       assistance of counsel; (5) whether withdrawal will
       cause prejudice to the government; and (6) whether
       withdrawal will inconvenience the court and waste
       judicial resources.

United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000)

(citing United States v. Moore, 931 F.2d 245, 248 (4th Cir.

1991)) (footnote omitted).

            However, an appropriately conducted Rule 11 proceeding

“raise[s]      a    strong   presumption          that   the   plea     is   final    and

binding.”      Lambey, 974 F.2d at 1394; see also United States v.


                                             3
Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995).                  In this case, the

district court’s properly conducted Rule 11 proceeding raises “a

strong presumption” that Prilliman’s plea should be considered

final and binding, and the district court did not abuse its

discretion by denying his motion to withdraw his plea.                      At the

Rule 11 hearing, the district court informed Prilliman of the

nature of the charge to which he was pleading guilty and the

sentencing range that he would be subject to under the plea

agreement,    and   advised    him   of       the   rights   he   was   waiving    by

pleading guilty.      The court heard the Government’s summary of

the factual basis for the plea and Prilliman indicated that he

agreed with the Government’s summary and was in fact guilty of

the charge as described.

             Prilliman moved to withdraw his plea after he had been

sentenced, but before the district court entered a commitment

order.   At the hearing on the motion to withdraw the plea, the

district court properly considered the Moore factors and found

that Prilliman had not offered credible evidence that his plea

was not knowing or voluntary or that he was legally innocent,

that the delay between the plea and the motion was substantial,

that Prilliman had close assistance of competent counsel, and

that withdrawal of his plea would prejudice the Government and

waste judicial resources.        Prilliman’s arguments for withdrawing

his   plea   essentially      reflected       his    dissatisfaction     with     the

                                          4
sentence he received, rather than a legitimate contention that

his guilty plea was not knowing and voluntary.



                                          II.

              Prilliman     has    not    shown       that        the    district      court

plainly      erred    by   sentencing     him    based       in    part      upon   factual

determinations that he disputes for the first time on appeal in

a   conclusory       fashion.         Prilliman’s     sentence          was     within   the

properly calculated advisory guidelines range and the district

court extensively considered the § 3553(a) factors.



                                          III.

              Prilliman’s claims that the charge to which he pled

guilty was not supported by a sufficient factual basis and was

barred by the statute of limitations are patently meritless.

Prilliman did not contest the Government’s factual summary of

his   drug    trafficking       activities       at   the     Rule      11    hearing    and

expressly admitted that he took part in the conduct that was

described.           Because    the     indictment      charged          that    his     drug

trafficking activity continued up until the date when he was

charged,     an   allegation      that    Prilliman      never          disputed    in   the

district court, his conduct does not fall outside the statute of

limitations.



                                           5
               Prilliman        primarily         claims      that         he     received

ineffective assistance of counsel because his counsel negotiated

a plea agreement despite the lack of evidence for the charges he

faced.    We may address on direct appeal a claim that counsel was

ineffective only if the ineffectiveness appears conclusively on

the face of the record.                United States v. Baldovinos, 434 F.3d

233, 239 (4th Cir. 2006).                   In this case, the record does not

reflect    a    lack     of   evidence       to   support     the    charge       to    which

Prilliman pled guilty, and there is no conclusive indication

from    the     record     that       Prilliman’s    counsel        did    not    properly

evaluate the evidence against Prilliman when he negotiated the

plea agreement.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore    affirm       the    district     court’s    judgment.           We    deny

Prilliman’s motion to withdraw, relieve, or substitute counsel,

and his motion for summary remand.                     This court requires that

counsel inform Prilliman, in writing, of the right to petition

the Supreme Court of the United States for further review.                                If

Prilliman       requests      that      a   petition    be     filed,       but    counsel

believes that such a petition would be frivolous, then counsel

may     move     in      this     court       for    leave     to         withdraw      from

representation.          Counsel’s motion must state that a copy thereof

was served on Prilliman.

                                              6
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    7